            Case 2:18-mj-00503-EJY Document 25 Filed 06/16/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     702-388-6577 Phone
 5   Katherine_Tanaka@fd.org

 6   Attorney for Cynthia Ann Morgan

 7                                 UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                                Case No: 2:18-mj-0503-EJY

10                    Plaintiff,                              STIPULATION TO VACATE
                                                              STATUS HEARING
11             v.
                                                              AND CLOSE CASE
12   CYNTHIA ANN MORGAN

13                    Defendant.

14
15             IT IS HEREBY STIPULATED AND AGREED, by and between United States
16   Attorney Nicholas A. Trutanich and Special Assistant United States Attorney Rachel L. Kent,
17   counsel for the United States of America, and Federal Public Defender Rene L. Valladares
18   and Assistant Federal Defender Katherine Tanaka, counsel for Cynthia Ann Morgan that the
19   status hearing previously scheduled for June 16, 2020 at 1:30 p.m. be vacated and the case
20   closed.
21             This Stipulation is entered into for the following reasons:
22             1.     Defendant was charged Operating a motor vehicle under the influence of
23   alcohol in violation of 36 C.F.R. § 4.23(a)(1); Operating a motor vehicle with a BAC of 0.08
24   grams and higher in violation of 36 C.F.R. § 4.23(a)(2); Driving without a valid license in
25   violation of 36 C.F.R. § 4.2(b) and NRS 483.550(1); and Interfering with agency functions in
26   violations of 36 C.F.R. § 2.23(a)(1).
            Case 2:18-mj-00503-EJY Document 25 Filed 06/16/20 Page 2 of 4




 1          2.      On June 14, 2018, Defendant pleaded guilty to operating a motor vehicle under
 2   the influence of alcohol in violation of 36 C.F.R. § 4.23(a)(1) and was sentenced to one year
 3   of unsupervised probation with the following conditions requiring Ms. Morgan (1) to
 4   complete a DUI and VIP course; (2) not to violate any local, state, or federal laws; and (3) not
 5   to enter the Lake Mead National Recreation Area for a period of (12) twelve months. The
 6   remaining charges were dismissed.
 7          3.      Defendant has successfully completed the conditions. Defendant has
 8   completed a DUI and VIP course and has reported she has not violated any local, state, or
 9   federal laws and that she did not enter the Lake Mead National Recreation from June 2018 to
10   June 2019.
11          4.      The Government is satisfied Defendant has completed the conditions of her
12   sentencing.
13          5.      Because Defendant has successfully completed the terms of her sentencing, the
14   parties request the Court vacate the status hearing and ask that the case be closed.
15          DATE: June 15, 2020
16
17    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
18
      By /s/ Katherine Tanaka                         By /s/ Rachel L. Kent
19    KATHERINE TANAKA                                RACHEL L. KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
20
21
22
23
24
25
26
                                                      2
            Case 2:18-mj-00503-EJY Document 25 Filed 06/16/20 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                        Case No. 2:18-mj-0503-EJY
                    Plaintiff,
 4                                                        [PROPOSED] ORDER
            v.
 5
     CYNTHIA ANN MORGAN
 6
                    Defendant.
 7
 8
 9                                              ORDER

10          Based on the pending Stipulation of counsel, the Court finds Defendant has

11   successfully completed the conditions of her sentencing.

12          IT IS THEREFORE ORDERED that the status hearing scheduled for June 16, 2020, at

13   1:30 p.m. is vacated and the case is closed.

14          DATED this 16th day of June, 2020.

15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                      3
           Case 2:18-mj-00503-EJY Document 25
                                           24 Filed 06/16/20
                                                    06/15/20 Page 4 of 4




 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2          The undersigned hereby certifies that she is an employee of the Federal Public
 3   Defender for the District of Nevada and is a person of such age and discretion as to be
 4   competent to serve papers.
 5          That on June 15, 2020 she served an electronic copy of the above and foregoing
 6   STIPULATION TO VACATE STATUS CHECK HEARING AND CLOSE CASE by
 7   emailing to:
 8
 9                  NICHOLAS A. TRUTANICH
                    United States Attorney
10                  Rachel L. Kent
                    Special Assistant United States Attorney
11                  501 Las Vegas Blvd. South
                    Suite 1100
12                  Las Vegas, NV 89101

13                                                   /s/ Felicia Darensbourg
14                                                   Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                     4
